Citation Nr: 1217082	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  08-28 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include emphysema and bronchitis.

2.  Entitlement to service connection for an acquired psychiatric disability, to include depression and anxiety.

3.  Entitlement to service connection for a disability manifested by numbness and paralysis of the left foot.

4.  Entitlement to a compensable disability rating for a callous of the distal aspect of the left foot.

5.  Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran had active service from April 1974 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).

In November 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  Specifically, the Board directed that the Veteran be scheduled for a Travel Board hearing at the RO.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

A Travel Board hearing was held at the RO in March 2011 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The Board notes that the Veteran originally filed claims of entitlement to service connection for emphysema, bronchitis, depression, anxiety, and passive/aggressive personality.  Review of the record reveals that the Veteran has been diagnosed as having other respiratory and psychiatric disabilities in addition to those he originally claimed when he filed his service connection claims.  Thus, the claims on appeal are as stated on the title page of this decision.

The appeal is REMANDED again to the RO/AMC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran seeks service connection for a respiratory disability, an acquired psychiatric disability, and for a disability manifested by left foot numbness and paralysis.  VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Veterans Court) held that an examination is required when: (1) there is evidence of a current disability; (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation; (3) an indication that the current disability may be related to the in-service event; and (4) insufficient evidence to decide the case. 

The evidence of record shows that the Veteran has current diagnoses of multiple respiratory disabilities, psychiatric disabilities, and left foot numbness.  The Veteran's March 1976 separation physical examination report noted the presence of passive-aggressive personality type and depression with excessive worry since June 1974, chronic colds since 1973 diagnosed as dust ingestion with resulting pain and shortness of breath with cough, and a lump on the bottom of his left foot since 1974 and pain with prolonged walking.  The Veteran reported at his separation physical examination that he suffered from chronic or frequent colds, shortness of breath, pain or pressure in the chest, chronic cough, foot trouble, and depression or excessive worry.

Based on a review of the record and testimony provided during the Veteran's Travel Board hearing, the Board finds that there is insufficient evidence to adjudicated his currently appealed service connection claims.  Pursuant to McLendon, the Board also finds that, on remand, the Veteran should be scheduled for appropriate VA examinations to determine the nature and etiology of his claimed disabilities.  

The Veteran also seeks compensable disability ratings for his service-connected left foot callous and bilateral hearing loss.

With respect to the Veteran's increased rating claim for bilateral hearing loss, review of the record indicates that the Veteran was afforded a VA audiological examination most recently in September 2009.  During his Travel Board hearing, the Veteran stated that he had experienced additional problems with itching, swelling, and draining of the ears since the September 2009 VA examination.  Though the Veteran stated that he could not tell if his hearing loss had worsened since his September 2009 VA examination, he asserted that he had not experienced itching, swelling, and drainage of the ears prior to this examination.  

With respect to the Veteran's increased rating claim for a left foot callous, although VA podiatry clinic examinations dated in 2009 and 2010 did not reveal any callosities of the left foot, the Veteran testified at his Travel Board hearing that he was experiencing current symptoms related to this disability.

The Board notes that VA's duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  Thus, the Board finds that, on remand, the Veteran should be scheduled for appropriate VA examinations to determine the current nature and severity of his service-connected bilateral hearing loss and left foot callous.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for a respiratory disability, to include emphysema and bronchitis, for an acquired psychiatric disability, to include depression and anxiety, or for a disability manifested by left foot numbness and paralysis at any time since his service separation.  Ask them to identify all VA and non-VA clinicians who have treated the Veteran for his service-connected bilateral hearing loss or his service-connected left foot callous in recent years.  Obtain all VA treatment records which have not been obtained already, including all relevant outpatient treatment records located in Virtual VA.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Thereafter, schedule the Veteran for a VA examination to determine the current nature and etiology of his claimed respiratory disability.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, to include his smoking history, if possible.  The examiner is asked to identify any respiratory disabilities currently experienced by the Veteran, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a respiratory disability, to include emphysema and bronchitis, if diagnosed, is related to active service or any incident of service.  

The examiner is advised that, for VA disability compensation purposes, service connection is not available for disability caused by tobacco abuse.  A complete rationale must be provided for any opinions expressed.

3.  Schedule the Veteran for a VA examination to determine the current nature and etiology of his claimed acquired psychiatric disability.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to identify any acquired psychiatric disabilities currently experienced by the Veteran, if possible.  

Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that an acquired psychiatric disability, to include depression and anxiety, if diagnosed, is related to active service or any incident of service.

The examiner is advised that, for VA disability compensation purposes, service connection is not available for personality disorders (to include passive/aggressive personality).  A complete rationale must be provided for any opinions expressed.

4.  Schedule the Veteran for a VA examination to determine the current nature and etiology of his claimed disability manifested by left foot numbness and paralysis.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.

Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a disability manifested by left foot numbness and paralysis, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

5.  Schedule the Veteran for VA examination to determine the current nature and severity of his service-connected left foot callous.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  Based on the results of the Veteran's physical examination, and the Veteran's statements regarding the current nature and severity of his service-connected left foot callous, the examiner should state whether this disability is moderate, moderately severe, or severe in degree.  A complete rationale must be provided for any opinions expressed.

6.  Schedule the Veteran for VA examination to determine the current nature and severity of his service-connected bilateral hearing loss.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  A complete rationale must be provided for any opinions expressed.

7.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If the Veteran fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

8.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

